Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Status of Claims
	This Office Action is in response to the communications filed on August 2nd, 2021, for application 15/986,405. Claims 1-8 were previously pending and subject to the final office action mailed May 5th, 2021. In the Response, filed August 2nd, 2021, claims 1 and 8 were amended, claims 9-12 were added, and no new matter was added. Therefore, claims 1-12 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on August 2nd, 2021, have been fully considered and each argument will be respectfully addressed in the following response. 

Response to 35 U.S.C. § 112 Remarks
Applicants arguments filed on pages 7-8 of the Response concerning the previous rejection of claims 1-8 under 35 U.S.C. § 112 have been fully considered and are found to be persuasive. The Applicant’s amendments to claims 1 and 8 have overcome each and every 

Response to 35 U.S.C. § 101 Remarks
	Applicants arguments filed on pages 8-9 of the Response concerning the previous rejection of claims 1-8 under 35 U.S.C. § 101 have been fully considered, but are not found persuasive, and are further moot in view of the amended 35 U.S.C. § 101 rejection of claims 1-12 that can be found starting on page 8 of this Office Action.

	On page 8 of the Response the Applicant argues the following:
	 “The inventions of amended indepdent claims 1 and 8 are not merely reciting abstract ideas. The amended independent claims 1 and 8 include additional elements of "making a 5628.0277169 DCO1 1231695v1 PATENTU.S. Application No. 15/986,405Attorney Docket No. 115628.0277169reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device; determining based on another operation instruction of the user whether or not the reserved first parking space parked with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle acquired by a camera of the mobile device after receiving information on illegal parking in the reserved first parking space; selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parked in the reserved first parking space; and notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed […] Those above additional elements in combination are sufficient to integrate the abstract idea into a practical application and to add significantly more to abstract idea and provide an inventive concept. Those above additional elements in combination improve functioning of a computer."
	The Examiner respectfully disagrees that these amended features disclosed above recite additional elements that integrate the abstract idea into a practical application by reflecting an improvement to technology and add significantly more to the abstract idea. As discussed in the revised Step 2A-Prong One analysis on page 8 of this non final office action, the feature for making a reservation based on a human performing/following instructions recites concepts of managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, the Applicant’s Specification discloses that payments may be procured for the reservation of a parking space (see Specification - ¶ [0139], ¶ [0068]). Thus, the feature for making a reservation for a parking space in a commercial environment recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Furthermore, the features directed towards determining that a reserved parking space within a commercial environment has been illegally occupied by a vehicle other than the vehicle that is entitled to park in the reserved parking space recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Furthermore, the features directed towards selecting an alternative parking space for a user upon determining that the initially reserved parking space in a commercial environment is illegally occupied by another vehicle recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Furthermore, the features directed towards providing information indicative of an alternative second parking space to a user so that the user will park their vehicle in the second parking space rather than the initially reserved parking space and providing a notification to a manager of a commercial parking lot indicating that a vehicle is illegally parked in a reserved parking space recites concepts of managing personal behavior in the form of providing instructions to be followed by a person (see MPEP 2106.04(a)(2)(II)). Thus, the amended features 
	In the Step 2A-Prong Two analysis that may be found starting on page 17 herein, the processor, processor executable programs, memory, server, mobile device, and camera are found to be recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network (such as transmitting, acquiring, and providing information/notifications over a communications network) are considered an additional element directed to mere data gathering and outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation a camera to capture information is considered to merely be generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)). Accordingly, the processor, processor executable programs, memory, server, mobile device, camera, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not reflect an improvement to a technical field, do not integrate the abstract idea using a particular machine, and do not impose meaningful limits on practicing the abstract idea.

	Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and,  that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 9-12 of the Response concerning the previous rejection of claims 1-8 under 35 U.S.C. § 103 have been fully considered and are further moot in view of the amended 35 U.S.C. § 103  rejections that may be found starting on page 21 of this Non Final Office Action. 
	On page 12 of the Response, the Applicant argues “Rosen, KR’292, Vishnuvajhala, Scofield, Mowatt, and Jameel, in combination with each other, fail to teach nor suggest” the amended features of independent claims 1 and 8. Further, on page 12 of the Response, the Applicant argues “Volz and Aravkin do not cure the deficiencies of Rosen, KR’292, Vishnuvajhala, Scofield, Mowatt, and Jameel”. In view of the amended claims 1 and 8, and the added claims 9-12, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-12 that may be found starting on page 21 of this Non Final Office Action. 	 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “a user who is present in the vehicle and carries the mobile device […] selecting, by the processor, a parkable second parking space”. There is insufficient antecedent basis in the claim for “the vehicle”, “the mobile device”, and “the processor”. Thus, claims 8 and 11-12, by virtue of dependence, are rendered indefinite for reciting claim elements for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret “the vehicle”, “the mobile device”, and “the processor” as “a vehicle”, “a mobile device”, and “a processor”, respectively. 

Claims 10 and 12 recite “a step of searching, by the server, the second parking space for the vehicle associated with another user”. There is a lack of antecedent basis in the claims for “the vehicle associated with another user”. Thus, claims 10 and 12 are rendered indefinite for reciting claim elements for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret claim 10 as being dependent upon claim 9 and claim 12 as being dependent upon claim 11. 

Claim 11 recites “a step of notifying, by the server, the user of the mobile device”. There is insufficient antecedent basis in the claim for “the server”. Thus, claim 11 is rendered indefinite for reciting claim elements for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret “the server” as “a server”.

Claim 12 recites “a step of searching, by the server, the second parking space for the vehicle associated with another user”. There is insufficient antecedent basis in the claim for “the server”. Thus, claim 12 is rendered indefinite for reciting claim elements for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret “the server” as “a server”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-7 and 9-10 are directed to a system (i.e. a machine) and claims 8 and 11-12 are directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-12 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. In particular, the functions being performed by the independent claims 1 and 8 are concepts relating to collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)). Viewed as a whole, claims 1-8 are directed to receiving information about a parking space, evaluating the information, and suggesting a suitable alternative parking space with respect to criteria. 
	
	Claim 1 recites, in part:
A parking management system comprising […] a vehicle […] the parking management system configured to perform operations, the operations including: making a reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device;
	This limitation is directed towards certain methods of organizing human activity. In particular, the feature for making a reservation based on a human performing/following instructions recites concepts of managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, the Applicant’s Specification discloses that payments may be procured for the reservation of a parking space (see Specification - ¶ [0139], ¶ [0068]). Thus, the feature for making a reservation for a parking space in a commercial environment recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle acquired by a camera of the mobile device after receiving information on illegal parking in the reserved first parking space; 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards determining that a reserved parking space within a commercial environment has been illegally occupied by a vehicle other than the vehicle that is entitled to park in the reserved parking space recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, the feature for determining whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle after receiving information on illegal parking in the reserved first parking space is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)).

Selecting […] a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards selecting an alternative parking space for a user upon determining that the initially reserved parking space in a commercial environment is illegally occupied by another vehicle recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, the feature for selecting an alternative parking space for a user upon determining that the initially reserved parking space is illegally occupied by another vehicle is directed towards a mental process. In particular, this limitation recites concepts 

Transmitting information on the second parking space to the mobile device on which the reservation for use is made or that is registered in advance; and
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing information indicative of an alternative second parking space to a user so that the user will park their vehicle in the second parking space rather than the initially reserved parking space recites concepts of managing personal behavior in the form of providing instructions to be followed by a person (see MPEP 2106.04(a)(2)(II)). Further, these features concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

Notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed. 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing a notification to a manager of a commercial parking lot indicating that a vehicle is illegally parked in a reserved parking space recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

	Dependent claim 2-7 and 9-10 inherit the limitations that recite an abstract idea from their dependence on claim 1. Thus, claims 2-7 and 9-10 recite an abstract idea under the Step 2A-Prong One analysis. Further, dependent claims 2-7 and 9-10 recite limitations that, under their 

	Claim 2 is directed to concepts of collecting information, analyzing information, and displaying a results of the collection and analysis in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from the first parking space is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 3 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a predetermined distance from the first parking space and determining whether the second space is reservable is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 4 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 5 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a predetermined distance from a destination and determining if the parking space is reservable for a period of time is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 6 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on an attribute of the parking space of the predetermined number of reservable parking spaces is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 7 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination and easiness of parking in each of the predetermined number of reservable parking spaces is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 9 recites, in part, “notifying […] the user […] when […] determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user […] is parked in the first parking space”. This limitation is directed to certain methods of organizing human activity. In particular, the features for providing a notification to a user indicating that their reservation time for a parking space in a commercial environment is ending and another user’s reservation time will begin within a particular amount of time recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part, “Searching […] the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle 

	Claim 8 recites, in part:
Making a reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device;
	This limitation is directed towards certain methods of organizing human activity. In particular, the feature for making a reservation based on a human performing/following instructions recites concepts of managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, the Applicant’s Specification discloses that payments may be procured for the reservation of a parking space (see Specification - ¶ [0139], ¶ [0068]). Thus, the feature for making a reservation for a parking space in a commercial environment recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle acquired by a camera of the mobile device after receiving information on illegal parking in the reserved first parking space; 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards determining that a reserved parking space within a 

Selecting […] a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards selecting an alternative parking space for a user upon determining that the initially reserved parking space in a commercial environment is illegally occupied by another vehicle recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, the feature for selecting an alternative parking space for a user upon determining that the initially reserved parking space is illegally occupied by another vehicle is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)).

Transmitting information on the second parking space to the mobile device on which the reservation for use is made or that is registered in advance; and
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing information indicative of an alternative second parking space to a user so that the user will park their vehicle in the second parking space rather than the initially reserved parking space recites concepts of managing personal behavior in the form of providing instructions to be followed by a person (see MPEP 2106.04(a)(2)(II)). Further, these features concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

Notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed. 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing a notification to a manager of a commercial parking lot indicating that a vehicle is illegally parked in a reserved parking space recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

	Dependent claim 11-12 inherit the limitations that recite an abstract idea from their dependence on claim 8. Thus, claims 11-12 recite an abstract idea under the Step 2A-Prong One analysis. Further, dependent claims 11-12 recite limitations that, under their broadest reasonable interpretations, cover performance of mental processes. The dependent claims will be further discussed in the following analysis.

	Claim 11 recites, in part, “notifying […] the user […] when […] determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking 

	Claim 12 recites, in part, “Searching […] the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time”. This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-7 and 9-10 recite additional elements of a server, a processor, processor executable programs stored in a memory, a mobile device, a camera, and transmitting information over a network (transmitting information to and from a mobile device, transmitting notifications). 

	Claims 8 and 11-12 recite additional elements a processor, mobile device, a camera, and transmitting information over a network (transmitting information to and from a mobile device, transmitting notifications). The processor, mobile device, and camera are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network (such as transmitting, acquiring, and providing information/notifications over a communications network) are considered an additional element directed to mere data gathering and outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation a camera to capture information is considered to merely be generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)).

	Accordingly, the processor, processor executable programs, memory, server, mobile device, camera, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the claims 1-12 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-12 are merely left with a processor, processor executable programs, memory, server, mobile device, camera, and features for transmitting data over a network.
	Claims 1-12 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-12 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 

	Further, the recitation a camera to capture information is considered to merely be generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)).
	Viewed as a whole, claims 1-12, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or claims 1-12 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-12 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of KR-100544292, hereafter known as ‘292, in further view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield.

	 
Claim 1: Rosen teaches the following:
	A parking management system comprising a server, a vehicle, and a mobile device, the server including a processor for executing predetermined programs stored in memory, the parking management system configured to perform operations, the operations including:
	Rosen teaches a parking reservation system comprising mobile devices, vehicles,  and servers that include processors that execute programs stored in a memory (See ¶ [0026], ¶ [0036], ¶ [0049], ¶ [0059]),  (“steps of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system […] steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions” (¶ 0059]),  embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]).

	Making a reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device;
	Rosen teaches “embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]); “a reservation management server adapted to receive user parking requests from user client devices […] and a reservation engine that transforms the order into a reservation by changing an availability status of an ordered spot to not available” (¶ [0026]); “the terms “driver” and “user” are used interchangeably to mean a vehicle operator or vehicle passenger or other 
	Thus, Rosen teaches a system wherein a driver may communicate a parking request and order a reservation for a particular spot via a smartphone; equivalent to making a reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device.

	Determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle acquired by a camera of […] mobile device after receiving information on illegal parking in the reserved first parking space;
	Rosen teaches “system 2500 includes a database 2510 of individual parking spots 2511 each of the individual parking spots associated with a unique identifier (UID) and location coordinates” (¶ [0137]); “spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time […] a temporary “uncertain” status is applied to spots and/or parking subunits which are the subject of complaints or reports. The “uncertain” status will only be maintained until the actual status is investigated“ (¶ [0103]); “receiving a problem notification related to the initial parking spot from the user client device at the server;” (¶ [0036]); “a problem notification indicates an unauthorized car parked in the initial parking spot.” (¶ [0253]); “permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]); “method 2700 includes receiving at the reservation management server a status change input for a specific spot from the user client device and updating a status of the spot in a spot database in accord with the input [...] the input includes location coordinates and/or UID of spot and/or vehicle registration number […] the input switches a status of an individual spot to occupied […] For example, the status would be occupied if […] if the spot is illegally 130 (FIG. 1); “ (¶ [0171]); “in case of a violation a notification is sent directly to the user client device 122 of the relevant driver from violation system 130.” (¶ [0252]); “violation system 130 also issue reports 131 in the form of parking tickets.” (¶ [0110]); “ the method includes dispatching a service resource to the initial parking spot to evaluate the problem notification” (¶ [0253]); “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]). 
	Thus, Rosen teaches a system comprising a violation system that may issue notifications and reports in the form of parking tickets to violators, such as users that are illegally occupying a reserved parking spot. A first user device may provide a problem notification indicating an unauthorized car parked in the initially reserved parking spot, as well as input a parking spot UID and a vehicle registration number. Accordingly, the parking space UID and vehicle registration number are subsequently used by the violation system to determine whether a vehicle is unauthorized to park in the particular parking spot in order to issue a notification or parking ticket to the relevant violating user; equivalent to determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle after receiving information on illegal parking in the reserved first parking space. Further, Rosen teaches that the system may dispatch a warden to a particular parking spot in response to a problem notification, where the warden may photograph the violating vehicle license plate number via a client device; equivalent to identification information on the 

Selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space […]; 
	Rosen teaches “a method including […] receiving a problem notification related to the initial parking spot from the user client device at the server and responding to the problem notification by transmitting a reservation for an alternate parking spot to the user client device.” (¶ [0036]), “the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria”, ¶ [0250]), “According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” (¶ [0099]), “a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” (¶ [0026]);  (The system DB (database) stores statuses of each parking spot as either “not available”, “available”, or “uncertain”. See ¶ [0103]); “provision of an alternate specific parking spot when there is a problem with an initially assigned parking spot […] the problem is that the initially assigned spot is occupied by another car” (¶ [0019]); “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]). 
	Thus, Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of 
	
Transmitting information on the second parking space to the mobile device on which the reservation for use is made or that is registered in advance; and
	Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of individual parking spots and indicates the current availability status of each parking spot (¶ [0026]). Once the prioritized reservation has been processed for the alternate parking spot, the system is capable of transmitting the reservation for an alternate parking spot to the user client device of the customer (¶ [0036]); equivalent to transmitting information on the second parking space to the mobile device on which the reservation for use is made.

Notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed. 
	Rosen teaches “ the method includes dispatching a service resource to the initial parking spot to evaluate the problem notification” (¶ [0253]);  “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]).
Rosen teaches a system that is configured to dispatch an officer/warden, via a user device, to the specific parking spot for which a problem notification has been issued in order to capture images of the violating vehicle in the parking spot; equivalent to notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed.

	Although Rosen teaches a system configured to dispatch a warden to capture and upload, via a client device, images/photographs of the violating vehicle’s license plate to the violation system (see ¶ [0377]), Rosen does not explicitly teach that the user/driver (other than the security warden) who submitted the problem notification may utilize a camera of their user device to capture an image that provides identification information on the reserved first parking space and identification information on the another vehicle.

	However, ‘292 teaches the following:
	Determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle acquired by a camera of the mobile device after receiving information on illegal parking in the reserved first parking space; 

	‘292 teaches “a process of reporting a violation vehicle using the portable terminal 200 equipped with a camera […]  in order to report a violating vehicle parked / stopped in an illegal parking / stopping prohibited area, the violating vehicle reporter needs a separate program in his portable terminal 200 (where the portable terminal must be equipped with a camera).” (Pg. 8, para. 2, lines 4-9), “the violating vehicle reporter activates the violating vehicle reporting program stored in his portable terminal 200 and accesses the vehicle enforcement system 100” 
	Thus, ‘292 teaches a system wherein a concerned user may use a portable terminal equipped with a camera to take a photograph of a vehicle in a particular area to submit a report concerning said vehicle for illegally parking in the photographed area via an application program. Further, ‘292 teaches an application that enables a user to capture an image of a vehicle in a particular area from which a vehicle number and management number of the area can be recognized, where the system may further consult several databases comprising information regarding prohibited parking zones in order to determine if the vehicle is reportable when the identified parking zone matches a prohibited parking zone in the database; equivalent to  determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle acquired by a camera of the mobile device after receiving information on illegal parking in the reserved first parking space.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of ‘292 by incorporating the features of an application, executable on a mobile terminal, that enables a user to capture an image of a vehicle in a particular area from which a vehicle number and management number of the area can be recognized for determining whether the vehicle is illegally parked, as taught by ‘292, into the system of Rosen that is configured to dispatch a user (warden) to capture/upload photographs of a parking vehicle in a parking space in response to receiving a Rosen to provide a mobile device application through which a reporting user may be dispatched to capture images of the violating vehicle in the parking spot (including identification numbers of the vehicle/spot) in response to receiving the problem notification from the reporting user. One of ordinary skill in the art would have been motivated to make such a modification when one considers that it “enhances the ability to prove violations, so that anyone can report” (pg. 8, para. 2, lines 10-11), as suggested by ‘292. Further, One of ordinary skill in the art would have recognized that the teachings of ‘292 are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both directed to systems where a user may submit reports regarding illegal parking in a parking space, where the system of Rosen is particularly directed to allowing a user to submit a problem notification via a mobile device to a parking reservation system when a vehicle is illegally parked in said user’s reserved parking space.  
	Although Rosen teaches a system that may select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user, Rosen/’292 does not explicitly teach that the alternative parking space is selected after determining that the another vehicle is illegally parking in the reserved first parking space.

	However, Scofield teaches the following:
	Selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
	Scofield teaches a system for parking resource management where “parking spots may be reserved by a parking management system based upon reservations received” (See abstract). Further, Scofield teaches “If a reserved parking spot is occupied, it may be in the traveler's interest 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “a suitable computing environment to implement embodiments of one or more of the provisions set forth herein […] Example computing devices include, but are not limited to, personal computers, server computers” (¶ [0060]).
	Thus, Scofield teaches a feature in a computer system for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied; equivalent to selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/’292 with the teachings of Scofield by incorporating a feature for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied, as taught by Scofield, into the system of Rosen/’292 that is configured to select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user. One of ordinary skill in the art would have recognized that such a modification would enable the system of Rosen to provide an alternative parking spot in response to determining that the initially reserved parking spot of the user is occupied by an unauthorized vehicle after receiving the problem notification. One of ordinary skill in the art would have been motivated to make such a modification to the system of Rosen/’292 when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen/‘292 as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	
Claim 4: Rosen/‘292/Scofield teaches the limitations of claim 1. 

	Further, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that maintains information associated with the location and current availability status of individual parking spots (See ¶ [0250], ¶ [0026], ¶ [0099]); equivalent to wherein the operation of selecting, the server selects the second parking space based on… the user who has the reservation for the first parking space. Furthermore, Rosen teaches that the reservation for the alternate parking may be processed in accordance to preset criteria (see ¶ [0250]). 
	Rosen/‘292 does not explicitly teach selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination of the user. 

	However, Scofield teaches the following:
	The server selects a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination of the user […];
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]), where “parking information may comprise one or more parking Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] A traveler may indicate a desired walking distance (e.g., a parking radius indicative of a distance and/or proximity from the parking spot to the destination not to be exceeded” (¶ [0025]). 
	Further Scofield teaches “if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]).
	Thus, Scofield teaches a feature for aggregating a number of available parking spots (equivalent to a predetermined amount of parking spaces) and using a selection algorithm to select one those available parking spots for an updated reservation, where the selection algorithm may consider parking criteria (such as maximum distance of the parking spot to a destination not to be exceeded) when making a selection (equivalent to selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination of the user).

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen/‘292 with the teachings of Scofield Scofield, into the system of Rosen/‘292 that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria (such as the maximum distance between the parking location and their destination) for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen/‘292 as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	
	 
Claim 5: Rosen/‘292/Scofield teaches the limitations of claim 4. 
	
	Furthermore, Rosen teaches a parking reservation system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space (“the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria. Preferred priority indicates processing first, ahead of reservations previously received and/or changing an existing reservation for a different vehicle on order to provide the alternate parking  (““According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” ¶ [0099]), (“a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” ¶ [0026]), (“spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time. The status “available” for a subunit indicates that it is not occupied and not reserved and not precluded from use […] The status “not available” indicates that the spot is either occupied or reserved or precluded from use[…]” ¶ [0103]), (““database” is represented by the acronym DB.” ¶ [0051]). 

	Thus, Rosen teaches a parking reservation system that maintains a database with the current availability status of each parking spot in the database, including whether the parking spot is available or unavailable for use (¶ [0103]). Further, in the event that a reserved parking spot is taken, the system prioritizes the task of processing a reservation for an alternate reservation for a user (¶ [0250]). In processing a reservation request, the reservation server communicates with one or more information resources, such as spot DB ‘164’ (see Fig. 1), to gather information needed to process the parking request (¶ [0099], where spot DB ‘164’ maintains information regarding whether a parking spot is available or unavailable for use (¶ [0103]). Thus, the system of Rosen for reserving an alternate parking spot by processing a reservation request through a server in a communication with a database that maintains the availability status of each individual parking spot is equivalent to a system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space.

	Rosen/’292 does not explicitly teach selecting the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance.

	However Scofield teaches the following:
	The server selects the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance.
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] A traveler may indicate a desired walking distance (e.g., a parking radius indicative of a distance and/or proximity from the parking spot to the destination not to be exceeded” (¶ [0025]). 
	Thus, Scofield teaches a selection algorithm configured to select an available parking spot for an updated reservation, where the selection algorithm may consider pre-established parking criteria (such as maximum distance of the parking spot to a destination not to be exceeded) when making a selection (equivalent to selecting the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance).

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen/‘292 with the teachings of Scofield by incorporating a feature for selecting an available parking spot for an updated reservation based on pre-established parking criteria associated with a maximum distance the driver is willing to Scofield, into the system of Rosen/‘292 that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria (such as the maximum distance between the parking location and their destination) for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen/‘292 as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.

Claim 6: Rosen/‘292/Scofield teaches the limitations of claim 1. Further, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that includes information associated with the location and current availability status of individual parking spots (See ¶ [0250], ¶ [0026], ¶ [0099]); equivalent to wherein the operation of selecting, the server selects the second parking space. 

	Rosen/‘292 does not teach selecting the second parking space based on an attribute of a parking space of the predetermined number of reservable parking spaces. 

	However, Scofield teaches the following:
The server selects the second parking space based on an attribute of a parking space of the predetermined number of reservable parking spaces.
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] parking spots may be selected (e.g., via a user preference) based on whether the parking spot is covered (e.g., a covered garage) and/or whether the parking spot provides covered walkways to the traveler's destination, for example” (¶ [0025]). 
	Further Scofield teaches “if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]).
	Thus, Scofield teaches a feature for aggregating a number of available parking spots (equivalent to a predetermined amount of parking spaces) and using a selection algorithm to select one those available parking spots for an updated reservation, where the selection algorithm may consider parking criteria (such as whether the parking spot is covered) when making a selection (equivalent to selecting a second parking space based on an attribute of a parking space of the predetermined number of reservable parking spaces). Examiner notes that an attribute of a parking space is interpreted as “whether or not there is a roof”1, in accordance with the Applicant’s disclosure presented in the specification.
	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen/‘292 with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots based on parking criteria indicating whether the parking location is covered or not, as taught by Scofield, into the system of Rosen/‘292 that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen/‘292 as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
 
Claim 7: Rosen/‘292/Scofield teaches the limitations of claim 6. 

	Further, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that maintains information associated with the current availability status of individual parking spots, and transmitting the wherein the operation of selecting, the server selects the second parking space as an alternative parking space.    

	However, Rosen/‘292 does not explicitly teach selecting the second parking space as an alternative parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination and easiness of parking in each of the predetermined number of reservable parking spaces.  
	
	However, Scofield teaches the following:
	The server selects the second parking space as an alternative parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination and easiness of parking in each of the predetermined number of reservable parking spaces
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] A traveler may indicate a desired walking distance (e.g., a parking radius indicative of a distance and/or proximity from the parking spot to the destination not to be exceeded when searching for the spot) […] parking spots may be selected (e.g., via a user preference) based on whether the parking spot is covered (e.g., a covered garage) and/or whether the parking spot provides covered walkways to the traveler's destination [...] Parking information may be returned at 208 based upon parking criteria (e.g., cost of a parking spot, distance of the parking spot from a destination, whether the parking spot is 
	Thus, Scofield teaches a feature for aggregating a number of available parking spots (equivalent to a predetermined amount of parking spaces) and using a selection algorithm to select one those available parking spots for an updated reservation based on pre-established parking criteria (such as a distance of the parking spot from the destination and whether the parking spot is covered) when making a selection. Examiner notes that the Applicant discloses “easiness of parking includes an attribute such as the area of the parking space and whether or not there is a roof. A roof…further improves the easiness of parking”2. 

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen/‘292 with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots based on pre-established parking criteria indicating whether the parking spot is covered and a maximum walking distance from the spot to a destination, as taught by Scofield, into the system of Rosen/‘292 that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen/‘292 as they share capabilities and 
	

Claim 8: Rosen teaches the following:
	A parking management method, the parking management method comprising the steps of:
	Rosen teaches a parking reservation system comprising mobile devices, vehicles,  and servers that include processors that execute programs stored in a memory (See ¶ [0026], ¶ [0036], ¶ [0049], ¶ [0059]),  (“steps of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system […] steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions” (¶ 0059]),  embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]).

	Making a reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device;
	Rosen teaches “embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]); “a reservation management server adapted to receive user parking requests from user 
	Thus, Rosen teaches a system wherein a driver may communicate a parking request and order a reservation for a particular spot via a smartphone; equivalent to making a reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device.

	Determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle acquired by a camera of […] mobile device after receiving information on illegal parking in the reserved first parking space;
	Rosen teaches “system 2500 includes a database 2510 of individual parking spots 2511 each of the individual parking spots associated with a unique identifier (UID) and location coordinates” (¶ [0137]); “spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time […] a temporary “uncertain” status is applied to spots and/or parking subunits which are the subject of complaints or reports. The “uncertain” status will only be maintained until the actual status is investigated“ (¶ [0103]); “receiving a problem notification related to the initial parking spot from the user client device at the server;” (¶ [0036]); “a problem notification indicates an unauthorized car parked in the initial parking spot.” (¶ [0253]); “permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]); “method 2700 includes receiving at the reservation management server a status change input for a specific spot from the user client device and updating a status of the 130 (FIG. 1); “ (¶ [0171]); “in case of a violation a notification is sent directly to the user client device 122 of the relevant driver from violation system 130.” (¶ [0252]); “violation system 130 also issue reports 131 in the form of parking tickets.” (¶ [0110]); “ the method includes dispatching a service resource to the initial parking spot to evaluate the problem notification” (¶ [0253]); “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]). 
	Thus, Rosen teaches a system comprising a violation system that may issue notifications and reports in the form of parking tickets to violators, such as users that are illegally occupying a reserved parking spot. A first user device may provide a problem notification indicating an unauthorized car parked in the initially reserved parking spot, as well as input a parking spot UID and a vehicle registration number. Accordingly, the parking space UID and vehicle registration number are subsequently used by the violation system to determine whether a vehicle is unauthorized to park in the particular parking spot in order to issue a notification or parking ticket to the relevant violating user; equivalent to determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle after receiving information on illegal parking in the reserved first parking space. Further, Rosen teaches that the system may dispatch a warden to a particular 

Selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space […]; 
	Rosen teaches “a method including […] receiving a problem notification related to the initial parking spot from the user client device at the server and responding to the problem notification by transmitting a reservation for an alternate parking spot to the user client device.” (¶ [0036]), “the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria”, ¶ [0250]), “According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” (¶ [0099]), “a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” (¶ [0026]);  (The system DB (database) stores statuses of each parking spot as either “not available”, “available”, or “uncertain”. See ¶ [0103]); “provision of an alternate specific parking spot when there is a problem with an initially assigned parking spot […] the problem is that the initially assigned spot is occupied by another car” (¶ [0019]); “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]). 
	Thus, Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). 
	
Transmitting information on the second parking space to the mobile device on which the reservation for use is made or that is registered in advance; and
	Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of individual parking spots and indicates the current availability status of each parking spot (¶ [0026]). Once the prioritized reservation has been processed for the alternate parking spot, the system is capable of transmitting the reservation for an alternate parking spot to the user client device of the customer (¶ [0036]); equivalent to transmitting information on the second parking space to the mobile device on which the reservation for use is made.

Notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed. 
	Rosen teaches “ the method includes dispatching a service resource to the initial parking spot to evaluate the problem notification” (¶ [0253]);  “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending 131 by violation system 130” (¶ [0377]).
	Thus, Rosen teaches a system that is configured to dispatch an officer/warden, via a user device, to the specific parking spot for which a problem notification has been issued in order to capture images of the violating vehicle in the parking spot; equivalent to notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed.

	Although Rosen teaches a system configured to dispatch a warden to capture and upload, via a client device, images/photographs of the violating vehicle’s license plate to the violation system (see ¶ [0377]), Rosen does not explicitly teach that the user/driver (other than the security warden) who submitted the problem notification may utilize a camera of their user device to capture an image that provides identification information on the reserved first parking space and identification information on the another vehicle.

	However, ‘292 teaches the following:
	Determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle acquired by a camera of the mobile device after receiving information on illegal parking in the reserved first parking space; 

	‘292 teaches “a process of reporting a violation vehicle using the portable terminal 200 equipped with a camera […]  in order to report a violating vehicle parked / stopped in an illegal parking / stopping prohibited area, the violating vehicle reporter needs a separate program in his portable terminal 200 (where the portable terminal must be equipped with a camera).” (Pg. 
	Thus, ‘292 teaches a system wherein a concerned user may use a portable terminal equipped with a camera to take a photograph of a vehicle in a particular area to submit a report concerning said vehicle for illegally parking in the photographed area via an application program. Further, ‘292 teaches an application that enables a user to capture an image of a vehicle in a particular area from which a vehicle number and management number of the area can be recognized, where the system may further consult several databases comprising information regarding prohibited parking zones in order to determine if the vehicle is reportable when the identified parking zone matches a prohibited parking zone in the database; equivalent to  determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on identification information on the reserved first parking space and identification information on the another vehicle acquired by a camera of the mobile device after receiving information on illegal parking in the reserved first parking space.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of ‘292 by incorporating the features of an application, executable on a mobile terminal, that enables a user to capture an image of a vehicle in a particular area from which a vehicle number and management number of the area can be recognized for determining whether the vehicle is illegally ‘292, into the system of Rosen that is configured to dispatch a user (warden) to capture/upload photographs of a parking vehicle in a parking space in response to receiving a problem notification for the purpose of determining whether to issue a violation report. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Rosen to provide a mobile device application through which a reporting user may be dispatched to capture images of the violating vehicle in the parking spot (including identification numbers of the vehicle/spot) in response to receiving the problem notification from the reporting user. One of ordinary skill in the art would have been motivated to make such a modification when one considers that it “enhances the ability to prove violations, so that anyone can report” (pg. 8, para. 2, lines 10-11), as suggested by ‘292. Further, One of ordinary skill in the art would have recognized that the teachings of ‘292 are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both directed to systems where a user may submit reports regarding illegal parking in a parking space, where the system of Rosen is particularly directed to allowing a user to submit a problem notification via a mobile device to a parking reservation system when a vehicle is illegally parked in said user’s reserved parking space.  

	Although Rosen teaches a system that may select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user, Rosen/’292 does not explicitly teach that the alternative parking space is selected after determining that the another vehicle is illegally parking in the reserved first parking space.

	However, Scofield teaches the following:
	Selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
Scofield teaches a system for parking resource management where “parking spots may be reserved by a parking management system based upon reservations received” (See abstract). Further, Scofield teaches “If a reserved parking spot is occupied, it may be in the traveler's interest (e.g., quicker) to navigate to another parking spot […] Accordingly, if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “a suitable computing environment to implement embodiments of one or more of the provisions set forth herein […] Example computing devices include, but are not limited to, personal computers, server computers” (¶ [0060]).
	Thus, Scofield teaches a feature in a computer system for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied; equivalent to selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/’292 with the teachings of Scofield by incorporating a feature for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied, as taught by Scofield, into the system of Rosen/’292 that is configured to select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user. One of ordinary skill in the art would have recognized that such a modification would enable the system of Rosen to provide an alternative parking spot in response to determining that the initially reserved parking spot of the user is occupied by an unauthorized vehicle after receiving the problem notification. One of ordinary skill in the art would have been motivated to make such a modification to the system of Rosen/’292 when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen/‘292 as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of KR-100544292, hereafter known as ‘292, in further view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in further view of Volz U.S. Publication No. 2012/0323643, hereafter known as Volz. 

	 
Claim 2: Rosen/‘292/Scofield teaches the limitations of claim 1. 

	As discussed above, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that includes information associated with the location and current availability status of individual parking spots (See ¶ [0250], ¶ [0026], ¶ [0099]); equivalent to wherein the operation of selecting, the server selects the second parking space […]. Rosen does not explicitly teach selecting the second parking space based on a distance of each of the predetermined number of reservable parking spaces from the first parking space. 

	However Scofield teaches the following:
	Selecting the second parking space based on […] each of the predetermined number of reservable parking spaces […];
	Scofield teaches “if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]), where the “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). 
	Thus, the feature for aggregating a number of available parking spots and selecting one those available parking spots upon detecting that a previously reserved spot is occupied is equivalent to selecting a second parking spot from a predetermined number of reservable parking spaces.

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen/‘292 with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots upon detecting that a previously reserved spot is occupied, as taught by Scofield, into the system of Rosen/‘292 that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen/‘292 as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	
	Although Rosen/‘292/Scofield teach a system that is capable of selecting a second reservable parking space among an aggregated amount of available parking spaces, Rosen/‘292/Scofield does not explicitly teach a server selecting the second parking space based on a distance from the first parking space.

	However, Volz teaches the server selects the second parking space based on a distance […] from the first parking space.  (“If a customer selects a particular parking space that is unavailable, another parking space having similar characteristics may be recommended instead. Such an alternate parking space may be as close as possible to the initially selected parking space.” ¶ [0145]), (“parking management server” ¶ [0039], ¶ [0041]), (“the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer);” ¶ [0222]). Thus, Volz teaches a computer system capable of selecting a recommendation to present to a user, where the recommendation includes of an alternate parking space as close as possible to an originally chosen parking space in the event that the originally chosen parking space is unavailable.  

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the recommended alternate parking space that is as close as possible to an originally chosen parking space, as taught by Volz, for the alternate parking space that is chosen to be reserved for a user, as taught by Rosen/‘292/Scofield. Furthermore, one of ordinary skill in the art would have been motivated to make this modification when one considers that the teachings of Volz and the system of Rosen/‘292/Scofield share capabilities and characteristics, namely they are both directed to systems configured to search for and select alternate parking spots for a system user in the event that an originally selected parking spot is determined to be unavailable or taken. 

 Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of KR-100544292, hereafter known as ‘292, in further view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in further view of Volz U.S. Publication No. 2012/0323643, hereafter known as Volz, in further view of Aravkin et al. U.S. Publication No. 2015/0248835, hereafter known as Aravkin. 

	 
Claim 3: Rosen/‘292/Scofield/Volz teaches the limitations of claim 2. 

	Further, Rosen teaches a parking reservation system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space (“the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria.  (“According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” ¶ [0099]), (“a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” ¶ [0026]), (“spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time. The status “available” for a subunit indicates that it is not occupied and not reserved and not precluded from use […] The status “not available” indicates that the spot is either occupied or reserved or precluded from use[…]” ¶ [0103]), (““database” is represented by the acronym DB.” ¶ [0051]). 
	Thus, Rosen teaches a parking reservation system that maintains a database with the current availability status of each parking spot in the database, including whether the parking spot is available or unavailable for use (¶ [0103]). Further, in the event that a reserved parking spot is taken, the system prioritizes the task of processing a reservation for an alternate reservation for a user (¶ [0250]). In processing a reservation request, the reservation server communicates with one or more information resources, such as spot DB ‘164’ (see Fig. 1), to gather information needed to process the parking request (¶ [0099], where spot DB ‘164’ maintains information regarding whether a parking spot is available or unavailable for use (¶ [0103]). Thus, the system of Rosen for reserving an alternate parking spot by processing a reservation request through a server in a communication with a database that maintains the availability status of each individual parking spot is equivalent to a system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space.

Rosen/‘292/Scofield/Volz teaches a parking system capable of recommending an alternate parking space that is as close as possible to an originally chosen parking space in the event that an originally selected parking space is determined to be unavailable3. Rosen/‘292/Scofield/Volz does not explicitly teach searching for the second parking space of which the distance from the first parking space is less than a predetermined distance.

	However, Aravkin teaches wherein the operation of selecting, the server selects the second parking space of which the distance from the first parking space is less than a predetermined distance (“a system for providing a user with information on spaces in which to park a vehicle, comprises an availability module capable of identifying one or more spaces in which to park the vehicle, and capable of selecting valid spaces from the identified one or more spaces” ¶ [0006]), (“The availability module can also eliminate any space that is greater than a predetermined distance from the space to a target location.” ¶ [0035]).   

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the target location, as taught by Aravkin, for the originally reserved parking spot destination, as taught by Rosen/‘292/Scofield/Volz, and further substituting the feature for identifying a parking space within a predetermined distance from the target location, as taught by Aravkin, for the feature of selecting an alternate parking space that is as close as possible to the originally selected parking space, as taught by Rosen/‘292/Scofield/Volz. Furthermore, one of ordinary skill in the art would have been motivated to make this modification when one considers that the inventions of Aravkin and Rosen/‘292/Scofield/Volz share capabilities and characteristics, namely .  

Claims 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of KR-100544292, hereafter known as ‘292, in further view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in further view of Jameel et al. U.S. Publication No. 2013/0321178, hereafter known as Jameel. 

Claim 9: Rosen/’292/Scofield teaches the limitations of claim 1. Rosen/292/Scofield does not explicitly teach the feature of notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space. 

	However, Jameel teaches the following:
	 Notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space; 
	Jameel teaches “This disclosure relates to vehicle reservation and tracking technology” (¶ [0003]) and “As the start time for a rental period approaches, different triggers (thresholds) may cause server 110 to send certain messages and/or perform certain actions […] At one or more specified times prior to a rental, a reminder message may be sent to an owner, future driver, and/or a current vehicle operator (i.e., an owner or a driver who is in the middle of a current rental period) […] This reminder message, in one embodiment, states that an upcoming rental period is 
	Although Jameel does not explicitly teach the reservation of a parking space or a user parked in a first parking space, Jameel does teach a feature is a system for a user to reserve and occupy a reservable entity, where the user may be alerted a predetermined amount of time before the reservation period for another user is going to begin for the same reservable entity. Thus, the feature in the system of Jameel for configuring a server to alert a user occupying a reservable entity (but for the reservable parking space of Rosen) a predetermined amount of time before the start of a reservation time for the reservable entity by another user is equivalent to notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/‘292/Scofield with the teachings of Jameel by incorporating the features for sending, by a server, a first reminder message to an initial user occupying a reservable entity indicating that the start time of a next reservation period for a next user will begin in a predetermined amount of time, as taught by Jameel, into the system of Rosen/‘292/Scofield that is configured to allow users to reserve parking spaces and search or alternative parking spaces. Thus, by incorporating such a modification, the system of Rosen/‘292/Scofield would be capable to send a first reminder message to an initial user occupying a reservable parking space indicating that the start time of a next reservation period for a next user of the parking space will begin in a predetermined amount of time. One of ordinary Rosen. Further, One of ordinary skill in the art would have been motivated to make such a modification when one considers that a feature for providing reminders to drivers indicating that a reservation will soon begin for a next driver further enables the system of Rosen to “effectively serve a large and diversified population of drivers seeking convenient parking” (¶ [0278]), as suggested by Rosen. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Jameel are compatible with the system of Rosen/‘292/Scofield as they share capabilities and characteristics; namely, they are both system directed towards facilitating the reservation of a reservable entity for a user and providing alternative options for reservable entities in the case that a user’s initial reservation is unavailable. 

Claim 10: Rosen/’292/Scofield teaches the limitations of claim 1. Rosen/292/Scofield does not explicitly teach the feature of searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.

Wherein the operations further includes searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time. 

	Jameel teaches “a first reminder might be sent to a current vehicle operator 90 minutes before a next rental period (for a different driver) is set to begin, while 60 minutes before the next rental period, a second reminder might be sent to the person who is next scheduled to rent the vehicle” (¶ [0143]). Further, Jameel teaches “reminders, warnings, and/or other communications may be sent by server 110 (or a vehicle 105) to an owner, driver, current vehicle operator, or other party. Thus, in one embodiment, a location-based determination that a vehicle is unlikely to be ready for a particular upcoming rental may cause an alert message to be sent to a driver.” (¶ [0158]). Further, “A driver may also have alternate reservation options provided if a scheduled rental is unable to be completely fulfilled. For example, server 110 may present various options to a user computing device 120, such as allowing the driver to try to re-book the same vehicle at a later time and/or date. The driver may also be prompted to seek rental of another nearby available vehicle” (¶ [0159]). 
	Although Jameel does not explicitly teach the reservation of a parking space or a user parked in a first parking space, Jameel does teach a feature is a system for a user to reserve and occupy a reservable entity, where a first message may be sent to a user occupying the reservable entity 90 minutes before the beginning of the next reservation period for another user and a second message may be sent to the other user 60 minutes before the start time of their reservation period. Further, the second message that is sent at a predetermined time before the start time of the next reservation period (60 minutes) that is shorter than the first predetermined time the first message is sent (90 minutes before the next reservation time start) may provide various alternate reservation options such as another reservable entity to the other user. Thus, the feature performed by the server of Jameel for sending a first message to an initial user of a reservable entity 90 minutes (first predetermined amount of time) before a start time of a next reservation period and sending a second message 60 minutes (second predetermined amount of time) before the start time of the next reservation period to the next user of the reservable entity 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/‘292/Scofield with the teachings of Jameel by incorporating the features for sending, by a server, a first reminder message to an initial user occupying a reservable entity indicating that the start time of a next reservation period for a next user will begin in a predetermined amount of time and sending a second reminder message to the next user at a predetermined time that is shorter than the predetermined time to send the first message, where the second reminder message may indicate various alternative reservation options for reservable entities provided by the server, as taught by Jameel, into the system of Rosen that is configured to allow users to reserve parking spaces and search or alternative parking spaces. Thus, by incorporating such a modification, the system of Rosen/‘292/Scofield would be capable to send a first reminder message to an initial user occupying a reservable parking space indicating that the start time of a next reservation period for a next user of the parking space will begin in a predetermined amount of time and sending a second reminder message to the next user at a predetermined time after the first message has been sent, where the second reminder message may indicate various alternative reservable parking spaces. One of ordinary skill in the art would have been motivated to make such a modification when one considers it “may be helpful to reassure the driver” (¶ [0149]) by providing alternative options for reservable entities when the start time of a user’s reservation period is approaching and the user’s initial reservation may be unavailable, as suggested by Jameel.  Further, one of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Jameel are compatible with the system of Rosen/‘292/Scofield as they share capabilities and characteristics; namely, they are both system directed towards facilitating the reservation of a reservable entity for a user and providing alternative options for reservable entities in the case that a user’s initial reservation is unavailable. 

Claim 11: Rosen/‘292/Scofield teaches the limitations of claim 8. Further, claim 11 recites limitations that are substantially similar and analogous to the limitations of claim 9. Thus, claim 11 is rejected for the same reasons and rationale as discussed above with regard to claim 9. 

Claim 12: Rosen/‘292/Scofield teaches the limitations of claim 8. Further, claim 12 recites limitations that are substantially similar and analogous to the limitations of claim 10. Thus, claim 12 is rejected for the same reasons and rationale as discussed above with regard to claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0065], Applicant’s specification. 
        2   See ¶ [0139], Applicant’s specification. 
        3 See ¶ [0145], Volz.